Citation Nr: 1701681	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  10-46 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by: Disabled American Veterans 



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from February 1977 to February 1980. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the RO in Hartford, Connecticut.

The Board notes that the current appeal does not include a claim of eligibility for a special home adaptation grant as that one-time benefit was previously granted. 

In May 2014, the Board remanded this appeal for additional evidentiary development. The appeal has since been returned to the Board for further appellate action. 

Additional medical evidence was added to the claims file after the most recent Supplemental Statement of the Case. However, the Veteran indicated in December 2016 that he wished to waive his right to have this evidence considered by the RO. 


FINDING OF FACT

The Veteran does not have a permanent and total service-connected disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or; (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 


CONCLUSION OF LAW

The eligibility criteria for specially adapted housing have not been met. 38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.809 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appeal as to this issue arises from a VA Form 26-4555 (Veterans Application in Acquiring Specially Adapted Housing or Special Home Adaptation Grant Under Title 38 U.S.C. 2101(a) or (b)) received at the RO on May 25, 2010.

Specially adapted housing is available to a veteran who has a permanent and total service-connected disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or; (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 38 C.F.R. § 3.809(c). 

VA considers § 3.809(b) satisfied if the veteran has service-connected amyotrophic lateral sclerosis rated 100 percent disabling under 38 CFR 4.124a, diagnostic code 8017. 38 C.F.R. § 3.809(d). 

In this case, service connection is in effect for a mental disability, rated at 100 percent since September 30, 2011, and rated at 90 percent prior to that date. Service connection is also in effect for neurological impairment of the bilateral upper and lower extremities, neurological impairment of the 7th and 10th cranial nerves, scars of the chest, back, head, right side, and cheek, hypogonadism, erectile dysfunction, and bilateral diplopia. A combined rating of 100 percent is in effect since September 30, 2011, with a combined 90 percent rating in effect prior to that date. A total disability rating based on unemployability due to service-connected disability (TDIU) was in effect from May 11, 1994, to September 30, 2011, and Special Monthly Compensation is in effect since September 30, 2011, on the basis of a disability rated at 100 percent with separate disabilities combined to equal at least 60 percent under 38 U.S.C. § 1114(s), as well as for loss of use of a creative organ (since August 21, 2012). 

After a review of all of the evidence, the Board finds that the criteria for specially adapted housing are not met. While the Veteran clearly has service-connected impairments of his lower and upper extremities, a preponderance of the evidence is against the loss, or loss of use, of either or both lower or upper extremities, and is against symptomatology approximating these criteria. 

There is no assertion of the presence of full thickness or subdermal burns resulting in contractures as specified under 38 C.F.R. § 3.809(6). The remaining criteria specify the anatomical loss or loss of use of one or more extremities. 

VA neurology notes from September 2009 to March 2010 indicate the Veteran's myasthenia gravis was "quiescent" and had stabilized. A June 24, 2010, Occupational Therapy Note reveals the Veteran's complaint of having a hard time remaining standing in the shower. He was prescribed grab bars and a hand-held shower (VBMS record 08/25/2010). 

A June 24, 2010, Physical Therapy Consult reveals the Veteran's request for a ramp to get in to his residence. He reported that he had weakness in his legs and that he falls. However, the examiner's assessment was that the Veteran did not demonstrate the need for a ramp and that no further rehabilitation was indicated. The Veteran demonstrated good range of motion and strength. He demonstrated no loss of balance with activities, as well as good activity tolerance. The examiner concluded that, medically, there was no justification to support the need for a ramp (VBMS record 08/25/2010, p. 7). 

A September 22, 2010, Physical Therapy Note reveals the Veteran's report that he trips on stairs and had tripped on a curb outside this past winter (VBMS record 11/08/2010, p. 48).

A December 1, 2015, Pain Management Note reveals the Veteran's hips had full range of motion, as did his knees. Strength was assessed at 5/5 throughout; sensation was intact; reflexes were normal; and gait was normal (Virtual VA record 11/15/2016, p. 73-77).

A February 26, 2016, Neurology Note reveals normal muscle tone and bulk. Muscle strength was 5/5 throughout; there was no fatiguing with repetitive activity; deep tendon reflexes were normal throughout; sensory examination was intact to all primary modalities; and gait was normal. (Virtual VA record 11/15/2016, p. 51-55). 

A May 2016 VA Housebound/Aid and Attendance Examination reveals that the Veteran was able to feed himself but was not able to prepare his own meals. He did not need assistance in bathing or hygiene; he was not legally blind; he did not require nursing home care. The examiner noted that he leaves his house daily to walk his dog; and he leaves the house for prolonged periods 1 or 2 times per week VBMS record 05/12/2016). 

A July 28, 2016, Neurology Note reveals normal muscle tone and bulk; muscle strength was 5/5 throughout; there was no fatiguing with repetitive activity; deep tendon reflexes were normal throughout; sensory examination was intact to all primary modalities; and gait was normal (Virtual VA record 11/15/2016, p. 31-35). 

In sum, throughout the period on appeal, the evidence demonstrates that the Veteran has retained substantial use of his lower and upper extremities and remains able to ambulate without the aid of braces, crutches, canes, or a wheelchair. 

While the Veteran has service-connected diplopia, he does not have blindness in both eyes, having only light perception. Eye examinations in April 2012, December 2014, and July 2016, reveal corrected vision of 20/20 in each eye and stable diplopia. 

The Board understands that the Veteran is seeking the claimed benefit on the primary basis of his service-connected mental disability. However, while his mental disability is clearly totally disabling, to the extent the Veteran wishes to extend by analogy the physical impairments specified in the criteria for specially adapted housing, into the realm of mental impairments, the Board finds that such an extension is not contemplated under the law. Both Congress and the VA Secretary could easily have structured the criteria in that way if they had intended it. 

In sum, the Board finds that the criteria requisite for a grant of specially adapted housing are not met and the benefit sought on appeal is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in June 2010. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and records from the Social Security Administration. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained. 

The RO has also obtained medical examinations to assess the Veteran's service-connected disabilities. The Veteran has made no specific allegations as to the inadequacy of any examination. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

As noted above, this appeal involves a remand by the Board for additional evidentiary development. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). While substantial compliance is required, strict compliance is not. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). In this case, the RO substantially complied with the Board's remand instructions by obtaining records from the Social Security Administration. 


ORDER

Specially adapted housing is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


